        Case 1:21-cr-00041-JL Document 44 Filed 04/06/21 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW HAMPSHIRE

UNITED STATES OF AMERICA )
                         )                    Criminal Case No 21-CR-41-05-JL
          V.             )
                         )
NOBODY                   )

           COUNSEL FOR THE DEFENDANT’S MOTION TO WITHDRAW

       Pursuant to L.R. 44.3, counsel for the defendant, Nobody, hereby moves this
Honorable Court to withdraw his appearance and appoint new CJA counsel for the
defendant because of an irretrievable breakdown of the attorney client relationship.
       In support of this motion counsel states:
       1) Counsel was appointed to represent the defendant on March 16, 2021,
pursuant to the Criminal Justice Act.
       2) On April 5, 2021, counsel was provided an audio-recording of a jail
phone call that the government will offer at the detention hearing.
       3) Counsel filed a motion to clarify the status of counsel on April 5, 2021.
A hearing is scheduled for April 7, 2021, at 9 a.m.
        4) On April 6, 2021, counsel called Nobody and spoke with him about the
motion to clarify status of counsel. Counsel read the affidavit, filed under seal, in
support of the motion. Counsel mistakenly thought Nobody made statements about
the co-defendant, Ian Freeman. Counsel learned that those statements were made
about counsel. Counsel immediately told Nobody he could no longer represent him
and he would move to withdraw.
        5) The attorney client relationship is based on trust, honesty, and candor. If
the client does not trust the attorney, and the attorney does not trust the client, there
is no relationship.
        6) Due to the change in tenor of the attorney client relationship, the best
interests of the defendant would be served by allowing counsel to withdraw and
appointing new CJA counsel.
        7) Further details in support of this motion are set forth in an “Affidavit of
Counsel” that is filed under seal. Counsel would ask the Court to review the
affidavit ex-parte, because portions of the affidavit contain privileged conversations.

      8) No prejudice will occasion to either party if undersigned counsel is permitted to
withdraw. The matter is a complex case and was just arraigned on March 16, 2021.
           Case 1:21-cr-00041-JL Document 44 Filed 04/06/21 Page 2 of 2




       Wherefore, undersigned counsel respectfully requests this Honorable Court allow him
to withdraw.

                                            Respectfully submitted,
                                            /s/ John V. Apruzzese # 268149
                                            _________________________
                                            81 Washington Street, Suite 206
                                            Salem, MA 01970
                                            MA #560999
                                            Phone (978)-745-4232
                                            jvapruzzeseesq@aol.com


                      L.R. 7.1(a) MEMORANDUM STATEMENT

       A memorandum is not necessary for the proper disposition of this motion.

                      L.R. 7.1(c) STATEMENT OF CONCURRENCE

       Given the nature of this motion, the position of the government has not been sought. The
defendant assents to this motion.

                                     Certificate of Service

      I hereby certify that I served a copy of Counsel’s Motion to Withdraw pursuant to the
CM/ECF system which was sent electronically to the registered participants on this day, April 6,
2021.

                                                    /s/ John V. Apruzzese # 268149
                                                    ____________________________
